Case 8:19-cv-02313-CEH-TGW Document 62 Filed 10/05/20 Page 1 of 11 PageID 557




                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                           TAMPA DIVISION

 LOGAN LYTTLE, on his
 own behalf and on behalf of all
 similarly situated individuals,

            Plaintiff,
 v.                                                               Case No.: 8:19-cv-02313-CEH-TGW

 TRULIEVE, INC.,
 a Florida Profit Corporation, and
 PERSONAL SECURITY CONCEPTS, LLC,
 a Florida Limited Liability Company,

       Defendants.
 ________________________________________/

             PLAINTIFF’S MOTION FOR SANCTIONS AGAINST TRULIEVE, INC.

                                             I.     INTRODUCTION

            Trulieve or its counsel (“Trulieve”) has committed a fraud on this Court, doctoring

 evidence submitted to support an early-filed Motion for Summary Judgment and withholding

 documents it represented to the Court had been produced.1 Specifically, Trulieve removed red

 highlighting from the e-mail transmitting Plaintiff’s background check from Personal Security

 Concepts, LLC (“PSC”) to Trulieve, presumably to corroborate the only defense raised– that

 Plaintiff’s background check was not a “consumer report.” Trulieve filed the doctored e-mail as

 an attachment to PSC President Mr. Oliver Leong’s declaration. (Dkt. 49, 49-1). Subsequently,

 Mr. Leong testified in his transmittal correspondence to Trulieve, he highlighted in red “Florida

 Criminal History Found* - see attached.” Mr. Leong further testified he did not recall seeing any

 of the exhibits that were attached to his declaration. Whoever filed the doctored e-mail did so in




 1
     The Court will ultimately determine the responsible party.
Case 8:19-cv-02313-CEH-TGW Document 62 Filed 10/05/20 Page 2 of 11 PageID 558




 support of the argument that PSC was not a consumer reporting agency because it did not

 evaluate background checks.

        Trulieve not only doctored the e-mail, it withheld the Level 1 Background Screening

 Form it submitted to PSC to order Plaintiff’s background check. Like the doctored e-mail, this

 was not an oversight or the produce of a routine discovery dispute. Trulieve had represented to

 the Court it had provided Plaintiff the communications and e-mail chain transmitting Plaintiff’s

 background check. The Level 1 Background Screening Form is incorporated into the fabric of

 Plaintiff’s background check; it was attached to the first e-mail of the referenced e-mail chain

 and triggered PSC to conduct Plaintiff’s background search. Trulieve withheld the document

 because it is strong evidence PSC assembled and evaluated information, i.e. acted as a consumer

 reporting agency.

        Trulieve perpetuated the fraud to present an alternate and more favorable reality to the

 Court. If Plaintiff had not conducted third party discovery, Trulieve’s misconduct would not

 have been exposed. Plaintiff moves the Court to find Trulieve acted in bad faith, invoke its

 inherent sanction powers, and punish Trulieve for its misconduct.

                                         II.    FACTS

 1.     Trulieve’s Summary Judgment Motion

        On September 17, 2019 Plaintiff filed his Class Action Complaint alleging Defendants

 Trulieve, Inc. and Personal Security Concepts, LLC, the vendor from whom Trulieve procured

 Plaintiff’s background check, had committed multiple FCRA violations. Thereafter, the Court

 granted the parties a stay to explore early resolution. (Dkt. 53). The parties were unable to reach

 an agreement, and the stay was lifted on April 16, 2020. (Dkt. 36). On June 3, 2020, Plaintiff

 served discovery.    Less than three weeks later, Defendant Trulieve moved for summary




                                                 2
Case 8:19-cv-02313-CEH-TGW Document 62 Filed 10/05/20 Page 3 of 11 PageID 559




 judgment. (Dkt. 48).      The motion’s introductory paragraph summarized Trulieve’s only

 argument:

        “Summary judgment must be granted and the claims against Trulieve, Inc.
        dismissed with prejudice because Plaintiff cannot establish a critical element of
        the claim; that Personal Security Concepts, LLC (“PSC”) is a “credit reporting
        agency” within the meaning of the Fair Credit Reporting Act (“FCRA”). The
        undisputed facts demonstrate PSC is not a credit reporting agency because it did
        not assemble or evaluate a consumer report.” (emphasis added)

 (Dkt. 48 – P.1). In support, Trulieve attached a declaration from Mr. Oliver Leong, PSC’s

 President. (Dkt. 49). As an exhibit, Trulieve attached the April 2, 2019 e-mail correspondence

 between itself and Mr. Leong by which PSC transmitted Plaintiff’s background check. (Dkt. 49-

 1, Pp. 1-2). The relevant portion is inserted below:




                                                 3
Case 8:19-cv-02313-CEH-TGW Document 62 Filed 10/05/20 Page 4 of 11 PageID 560




         After Trulieve moved for summary judgment, Plaintiff filed a Motion for Deferment of

 Response to, and Ruling Upon, Defendant’s Motion for Summary Judgment. (Dkt. 54). Trulieve

 responded, boasting it had already provided Plaintiff “tailored discovery that bears upon the

 pending motion for summary judgment.” (Dkt. 55, Pp. 2, 5). Trulieve represented Plaintiff had

 been provided, inter alia, the “communications between PSC and Trulieve concerning Plaintiff

 “including the email chain transmitting the public records and PSC’s invoice.” (Dkt. 55, P.2).

 On July 7, 2020, the Court granted Plaintiff’s Motion for Deferment, noting discovery should be

 conducted to determine whether “PSC ‘constitutes a consumer reporting agency,’ which is the

 subject of Defendant’s summary judgment motion.” (Dkt. 57, P. 3).

 2.      Third Party Discovery Reveals Alteration and Withholding of Key Documents

         On August 28, 2020, Plaintiff’s Counsel took the deposition of PSC’s designated

 corporate representative, Mr. Leong. (Dkt. 61-3). Concurrent with the deposition, PSC produced

 the [un-doctored] April 2, 2019 e-mail chain between PSC and Trulieve transmitting Plaintiff’s

 background check. (Dkt. 61-3, P. 81).2 The difference between the two April 2, 2019 e-mails is

 striking.    The original e-mail from Mr. Leong to Trulieve contained unmistakable red

 highlighting. However, the red highlighting was removed from the [altered] e-mail Trulieve

 attached to Mr. Leong’s declaration. The original, [un-doctored] April 2, 2019 e-mail from Mr.

 Leong to Trulieve is reproduced below:




 2
  Mr. Leong testified he forwarded the April 2, 2019 e-mail to Trulieve on September 9, 2019. Thus, the same e-
 mail had twice been sent to Trulieve.


                                                         4
Case 8:19-cv-02313-CEH-TGW Document 62 Filed 10/05/20 Page 5 of 11 PageID 561




        Mr. Leong authenticated the highlighted April 2, 2019 e-mail as the email he sent to

 Trulieve transmitting Plaintiff’s background check, explaining he had highlighted the criminal

 history section in red in conformance with his regular practice when he determines an applicant

 has a criminal history, a suspended license or is a registered sex offender. (Dkt. 61-3, Pp. 19-

 23).3 Mr. Leong further testified he reviewed his declaration before he signed it but did not

 recall seeing any attachments at that time. (Dkt. 61-3, Pp. 35-36).

        At the deposition, Mr. Leong also produced the order form from Trulieve to PSC

 requesting Plaintiff’s background check:



 3
   Mr. Glenn Burhans and Mr. Andrew McLaughlin, Truelieve’s Counsel, were present during Mr. Leong’s
 deposition. Mr. Burhans objected during Mr. Leong’s testimony about the red highlighting on Plaintiff’s
 background check. (Dkt. 61-3, Pp. 23, 13-18).


                                                   5
Case 8:19-cv-02313-CEH-TGW Document 62 Filed 10/05/20 Page 6 of 11 PageID 562




        The Level 1 Background Screening Form was by nature a “communication” between

 Trulieve and PSC and inherently intertwined with Plaintiff’s background check. The form

 (attached to an April 1, 2019 e-mail) was the instrument by which Trulieve ordered Plaintiff’s

 background check, and PSC’s receipt of the form caused PSC to commence investigating

 Plaintiff’s background. Any inquiry into whether PSC is a consumer reporting agency begins (or

 ends) with the Level 1 Background Screening Form.




                                               6
Case 8:19-cv-02313-CEH-TGW Document 62 Filed 10/05/20 Page 7 of 11 PageID 563




 3.      The Importance of the Order Form and April 2, 2019 E-mail

         The Court observed in its Order granting Plaintiff’s Motion for Deferment, “the means by

 which certain reports were compiled, interpreted and transmitted” is directly relevant to whether

 PSC is a consumer reporting agency. (Dkt. 57, p. 3). Trulieve’s lynchpin defense (and only

 defense raised in its summary judgment motion) is that PSC is not a consumer reporting agency.

 Pursuant to 15 U.S.C. § 1681a(f), a consumer reporting agency is defined as:

         The term “consumer reporting agency” means any person which, for monetary
         fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in
         part in the practice of assembling or evaluating consumer credit information or
         other information on consumers for the purpose of furnishing consumer reports to
         third parties, and which uses any means or facility of interstate commerce for the
         purpose of preparing or furnishing consumer reports. (emphasis from Truelieve’s
         Motion for Summary Judgment – Dkt. 48, P. 7).

         Critical to the analysis is whether PSC “regularly engages in whole or in part in the

 practice of assembling or evaluating” consumer information.”                The Level 1 Background

 Screening Form (emphasis in original), utilizes terms including “Background Check” and

 “Background Screening,” words commonly associated with consumer reporting agencies.4 The

 form also contains a box for summarizing the results of the background search. Thus, The Level

 1 Background Screening Form is powerful evidence PSC is a consumer reporting agency,

 assembling and evaluating consumer information for third parties.

         Concomitantly, the highlighted April 2, 2019 e-mail (Dkt. 61-3, P. 81) is compelling

 evidence PSC “evaluated” Plaintiff’s background check before it was transmitted to Trulieve,

 placing PSC squarely within the definition of a consumer reporting agency. Removing the

 highlighting masks the evaluative nature of the correspondence attached to Plaintiff’s

 background check results, enhancing Trulieve’s position PSC was not acting as a consumer


 4
  In Trulieve’s Motion for Summary Judgment, Trulieve never uses these terms when addressing its relationship
 with PSC.


                                                      7
Case 8:19-cv-02313-CEH-TGW Document 62 Filed 10/05/20 Page 8 of 11 PageID 564




 reporting agency when it transmitted Plaintiff’s background check. The importance of the April

 2, 2019 e-mail cannot be understated – the Court’s determination on whether PSC “evaluated or

 assembled” consumer information is dispositive.

          A ruling by the Court that PSC did not “evaluate or assemble consumer information,”

 would most likely result in summary judgment to Trulieve. Conversely, summary judgment

 might be granted in Plaintiff’s favor if the Court were to conclude PSC acted a consumer

 reporting agency.5 Inescapably, the Level 1 Background Screening Form and April 2, 2019 e-

 mail would be the primary focal points of the Court’s analysis of PSC’s status as a consumer

 reporting agency.

 4.       Trulieve Committed Fraud on the Court

          If Plaintiff had not deposed PSC’s corporate representative, the fraud would not have

 been exposed. Plaintiff and the Court would not have known the existence of PSC’s Level 1

 Background Screening Form – a form created by PSC, containing terms commonly associated

 with consumer reporting agencies and a box for summarizing investigation results.                                No

 differently, neither Plaintiff nor the Court would have learned PSC highlights negative findings

 in red or that red highlighting had been removed from the April 2, 2019 e-mail, i.e. the e-mail

 had been altered before being produced by Trulieve.

          These were not innocent mistakes. The evidence that was altered and withheld was done

 so to corroborate the only defense Trulieve raised in its summary judgment motion. If Plaintiff

 had not engaged in third party discovery or PSC had not produced the unaltered e-mail or the

 Level 1 Background Screening Form, the interests of justice would have been subverted. The

 Court would have been duped into ruling on a dispositive issue framed within the context of


 5
  Plaintiff has retained an expert on this issue and intends to file its own summary judgment motion at the conclusion
 of discovery.


                                                          8
Case 8:19-cv-02313-CEH-TGW Document 62 Filed 10/05/20 Page 9 of 11 PageID 565




 Trulieve’s false reality. Trulieve’s ill-intentioned conduct was intended to obtain a quick and

 favorable outcome, in complete disregard for the integrity of the judicial process. For this, the

 Court must punish Trulieve.

                         III.   THE COURT’S SANCTIONS POWER

        A sister court in the Northern District of Alabama recently defaulted a defendant for

 altering critical documents. Roche Diagnostics Corp., v. Priority Healthcare Corp., 2020 WL

 2308310 (N.D. Ala. May 8, 2020). Concluding the only case-ending sanctions are appropriate

 for doctoring evidence, the Court observed the defendant could not provide any authority for a

 less severe sanction:

        In this case, Defendants cite to no examples of any court that failed to issue case-
        ending sanctions once the court conclusively determined that a party produced
        doctored evidence. “When a party fabricates a document or provides false
        evidence relating to a key issue in a case, courts have made it clear that the
        appropriate sanction is the ultimate sanction of dismissal.” Access Innovators,
        LLC v. Usha Martin, LLC, No. 1:09-cv-2893, 2010 WL 11508119, at *3, 2010
        U.S. Dist. LEXIS 152303, at *9 (N.D. Ga. Apr. 28, 2010). See also Vargas, 901
        F. Supp. At 1581 (finding that case-ending sanctions are especially appropriate
        “where a party manufactures evidence which purports to corroborate its
        substantive claims”); Franklin Livestock, Inc. v. Boehringer Ingelheim Vetmedica,
        Inc., 251 F. Supp. 3d 962, 970 (E.D.N.C. 2017) aff’d, 721 F. App’x 263, 263 (4th
        Cir. 2018) (entering default judgment even after a defendant, on its own, admitted
        that it had doctored evidence and subsequently produced the authentic evidence);
        Chemtall, Inc., 992 F. Supp. At 1410; McDowell, No. 95-00609, 1996 WL
        684140 at *9-10, 1996 U.S. Dist. LEXIS 19558 at *27 (M.D. Fla. Nov. 4, 1996);
        Qantum, 473 F. Supp. 2d at 1269 (“the need for sanctions is heightened when the
        misconduct relates to the pivotal or linchpin issue in the case,” and such
        misconduct “militates heavily in favor of the severe sanction of default.”).


 Roche Diagnostics Corp., v. Priority Healthcare Corp., 2020 WL 2308310, at *10.

 Fundamentally, this case is no different from Roche Diagnostics. Whether Trulieve doctored

 one document (or 100 documents) is irrelevant - Trulieve intended to conceal and misrepresent




                                                 9
Case 8:19-cv-02313-CEH-TGW Document 62 Filed 10/05/20 Page 10 of 11 PageID 566




 the truth, striking “at the very foundations of the adversary system and the judicial process.” See

 In re Sealed Case, 754 F.2d 395, 401 (D.C. Cir. 1985).

                                    IV.    CONCLUSION

        A fraud has been committed on the Court. Trulieve attempted to undermine the Court’s

 ability to determine facts and administer justice by withholding and altering critical evidence to

 corroborate its defenses. The Court should find Trulieve acted in bad faith and pursued a course

 of conduct intended to undermine the judicial process.        The Court should invoke its full

 sanctioning powers to punish Trulieve, entering a default judgment against it to deter future

 misconduct.

        Dated this 5th day of October, 2020.

                                               /s/ Marc R. Edelman
                                               MARC R. EDELMAN, ESQ.
                                               Fla. Bar No. 0096342
                                               MORGAN & MORGAN, P.A.
                                               201 N. Franklin Street, Suite 700
                                               Tampa, FL 33602
                                               Telephone 813-223-5505
                                               Fax: 813-257-0572
                                               MEdelman@forthepeople.com
                                               Attorney for Plaintiffs


                               RULE 3.01(G) CERTIFICATION

        Pursuant to Local Rule 3.01(g), Plaintiff’s Counsel conferred telephonically with Mr.

 Andrew McClaughlin prior to filing this motion, who denies he or his client have engaged in any

 misconduct. By e-mail, Mr. Burhans has denied the allegations and opposes the relief requested.




                                                 10
Case 8:19-cv-02313-CEH-TGW Document 62 Filed 10/05/20 Page 11 of 11 PageID 567




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been provided via

 electronic transmission and/or via U.S. Mail on this 5th day of October, 2020, to the following:

 Janet Goldberg McEnery, Esq.                    Glenn Burhans, Jr., Esq.
 Andrew W. Mclaughlin, Esq.                      STEARNS WEAVER MILLER,
 STEARNS WEAVER MILLER,                          WEISSLER, ALHADEFF & SITTERSON,
 WEISSLER, ALHADEFF & SITTERSON,                 P.A.
 P.A.                                            106 East College Avenue, Suite 700
 401 E. Jackson Street, Suite 2100 (33602)       Tallahassee, FL 32301
 Tampa, Florida 33601                            gburhans@stearnsweaver.com
 jmcenery@stearnsweaver.com                      Counsel for Defendant Trulieve, Inc.
 amclaughlin@stearnsweaver.com
 Counsel for Defendant Trulieve, Inc.


                                              /s/ Marc R. Edelman
                                              MARC R. EDELMAN, ESQ.




                                                 11
